ON MOTION FOR REHEARING.
MORROW, Presiding Judge. — In his motion for rehearing; *464appellant, through his counsel, refers the court to various decisions and makes an interesting argument in support of his contention that the pleading, that is, the complaint and information, does not sufficiently describe the offense. The phase of the information upon which the conviction rests reads as follows : “Frank Archey * * * did then and there unlawfully open a stinking offensive substance in the Gem Theatre in the City of Wichita Falls, Wichita County, Texas, with a malicious intent wrongfully to injure the business of A. A. Mcllhearn.”
. Appellant contends that the failure to designate the substance by name or to aver that the substance was unknown, vitiates the pleading. We are unable to bring ourselves in accord with that view. Ordinarily, but not in every case, a pleading is sufficient which describes the offense in the language of the statute. An exception arises when the language of the statute alone would not be sufficient to set out the offense in compliance with the law. Additional averments are then required. See Kennedy v. State, 86 Texas Crim. Rep., 450. It is thought that the present matter does not come within the exception mentioned.
The motion for rehearing is overruled.

Overruled.